UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
IDRIS AHMAD ABDU QADIR IDRIS )
(ISN 35),                               )
                                        )
       Petitioner,                      )
                                        )
       v.                               )  Civil Action No. 09-cv-745 (RCL)
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
       Respondents.                     )
____________________________________)

                                              ORDER

       Upon consideration of respondents’ Motion [1160] to Dismiss, petitioner’s Motion

[1241] for Direct Contact with Client, Motion [1242] to Compel Discovery Regarding

Competence, Knowledge, and Voluntariness, and Motion [1245] for an Expedited Ruling on

Petitioner’s Motion for Direct Contact with Client, the oppositions and replies thereto, the

applicable law, and the entire record herein, it is hereby

       ORDERED that respondents’ motion is GRANTED; it is further

       ORDERED that petitioner’s motions are DENIED; and it is further

       ORDERED that the petitioner for writ of habeas corpus is DISMISSED without

prejudice.

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on October 6, 2009.